Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance


Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because the claims are directed to receiving communication with a link and "determining a number of instances the link has been shared with the members of the common entity has exceeded a propagation threshold; and providing members of the common entity access to the content". As such, the claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. The claim does not recite a mathematical relationship, formula, or calculation. Nor do they recite a method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind.
With regard to a rejection under 35 USC 102/103, no prior art, neither singularly nor in combination show: "determining a number of instances the link has been shared with the members of the common entity has exceeded a propagation threshold; and providing members of the common entity access to the content"
After an exhaustive search, Examiner found Fushman (9,690,910) which monitors activities on the links themselves but not how many times the links have been shared. Examiner also found Roth (2008/0273699) which teaches a mass message delivery system having built-in accountability and does not teach monitoring how many times a link has been shared. Lastly, Cashmore (9,304,976) teaches “determining that a velocity measure corresponding to a first media content exceeds at least one location velocity criterion” but not "determining a number of instances the link has been shared with the members."
Lastly, an exhaustive non patent literature search was conducted and found: “How to Extract Frequent Links with Frequent Item sets in Social Networks?” by Erick Stattner and Martine Collard (IEEE 2011) teaches mining links for data but does not teach "determining a number of instances the link has been shared with the members of the common entity has exceeded a propagation threshold; and providing members of the common entity access to the content."
The above limitation, in combination with the additional limitations as recited in each of the independent claims, renders the claims novel and unobvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571) 272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681 

/SAM REFAI/Primary Examiner, Art Unit 3681